Citation Nr: 0842817	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-23 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bronchial asthma.  

3.  Entitlement to an increased (compensable) disability 
evaluation for second degree heart block, Mobitz I type.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1973 to September 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's current low back disorder is not of service 
origin.  

2.  The RO denied service connection for asthma in May 2003.  
The veteran was notified of the decision that same month but 
did not submit a notice of disagreement within one year of 
the notice.  

3.  Evidence received since the last final denial does not 
raise a reasonable possibility of substantiating the claim.

4.  Second degree heart block, Mobitz I type is manifested by 
a workload of 7 to 8 METs (metabolic equivalents).


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The May 2003 rating decision denying service connection 
for bronchial asthma is final.  38 U.S.C.A. § 7105(c) (West 
2002).

3.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for bronchial asthma has 
not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).

4.  The criteria for a 10 percent rating for second degree 
heart block, Mobitz I type have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7015 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

As it relates to the issue of whether new and material 
evidence has been received to reopen the claim of service 
connection for bronchial asthma, the Board notes that in a 
letter dated in August 2003 the RO provided the veteran with 
a letter that informed him of the evidence needed to 
substantiate entitlement to service connection and what 
constituted new and material evidence.  The letter also told 
him what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain.  The letter further 
told him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's status has been substantiated.  The August 2003 
letter told the veteran that to substantiate the claim there 
must be evidence of a current disability and a link between 
the disability and service.  He was provided with notice as 
to the disability rating and effective date elements of the 
claim in a May 2007 letter.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice in a new and material 
evidence claim must include (with some degree of specificity) 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the May 2007 letter, the RO informed the veteran that he 
had been previously denied service connection for bronchial 
asthma in an August 1996 Board decision on the basis that the 
RO had denied service connection in 1975 and that while the 
evidence now showed that the veteran had asthma, there was no 
new evidence on the issue of etiology of the asthma or its 
course during the veteran's period of service and for this 
reason, the Board denied the petition to reopen.  

The RO indicated that the veteran needed to submit new 
medical evidence on these specific issues in order to reopen 
his claim.  Duplicative copies of service medical records 
would not show this.  New evidence from a medical provider 
providing an opinion might show this, if the examiner 
reviewed the service medical records and was competent to 
provide an opinion.  

The last final decision was issued by the RO in May 2003.  
The RO notified the veteran of the correct reasons for the 
prior denial and of what was needed to reopen the claim.  
Thus, the veteran did receive notice of what evidence was 
needed.

With regard to the claim of service connection for a low back 
disorder, the Board notes that in letters dated in August 
2003 and May 2007, the RO provided the veteran with notice 
that informed him of the evidence needed to substantiate 
entitlement to service connection.  The letters also told him 
what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain.  The letters also told 
him to submit relevant evidence in his possession.

The veteran's status has been substantiated.  The August 2003 
and May 2007 letters told the veteran that to substantiate 
the claim there must be evidence of a current disability and 
a link between the disability and service.  The veteran was 
provided with notice as to the disability rating and 
effective date elements of the claim in the May 2007 letter.  

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).
In a letter issued in April 2008, the RO told the veteran 
that he could substantiate the claim for increase with 
evidence that the disability had worsened and with evidence 
of its impact on daily life and work.  The letter also told 
him that if an increased disability was found he would 
receive a percentage evaluation based on VA's rating 
schedule.  The notice letters also provided specific examples 
of the types of evidence that could substantiate the claim.

As discussed below, the heart block is rated under criteria 
that contemplate specific measurements of work capacity.  The 
veteran did not receive VCAA notice on this element.  Any 
notice error will be presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication and persuade the Court that the purpose of the 
notice was not frustrated, for example by demonstrating "(1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law." 
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), 
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).
A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 
In the statement of the case, the veteran received notice 
that specific findings were required to substantiate 
entitlement to an increased rating.  Such a post decisional 
document could not provide VCAA notice.  Mayfield v. 
Nicholson.  Nonetheless, this notice should have served to 
inform the veteran of what was needed.  The veteran had a 
meaningful opportunity to participate in the adjudication of 
his claim after receiving the notice inasmuch as he had 
several years after the notice to submit evidence and 
argument and to request a hearing.  Hence, he was not 
prejudiced by the notice deficiency.
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency with regard to letters issued prior to March 2008, 
was remedied by the readjudication of the claim after sending 
the notices.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

With regard to the April 2008 notice, the veteran had many 
months after the notice to participate in the adjudication of 
the claim.  He, therefore, was not prejudiced by the timing 
deficiency.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available VA and 
private treatment records have been obtained.  Social 
Security records have also been obtained.  

The veteran has also been afforded VA examinations in 
conjunction with the low back and heart block claims.  The 
veteran's representative has contended that the examination 
for the heart block was inadequate because the examiner did 
not have access to the claims folder.  The rating criteria 
for the heart block are based on specific measurements.  A 
review of the claims file would be of little help in 
obtaining these measurements.   In such a case, it is not 
necessary for the examiner to review the claims folder.  
Mariano v. Principi, 17 Vet App 305 (2003).  The examiner did 
consider the history reported by the veteran and apparently 
had access to VA treatment records, inasmuch as the examiner 
commented on previous test results.

Accordingly, the veteran has received all required notice and 
assistance.



Service Connection

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Low Back

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if they had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service treatment records reveal that he was 
seen with complaints of a back ache and dizzy spells in 
August 1973.  In February 1974, he was again seen with 
complaints of lower back pain and dizzy spells.  He stated 
that he had had low back pain for approximately one month.  
Physical examination revealed good range of motion, no 
spasms, no discoloration, and no swelling.  

In March 1974, the veteran was seen with complaints of low 
back pain, which he indicated had bothered him since January.  
He was noted to have been previously treated for back pain.  
There were no further findings or complaints of back pain in 
service.  

Treatment records obtained in conjunction with the veteran's 
claim do not reveal any findings of low back problems in the 
years immediately following service.  The first 
contemporaneous medical findings of a low back disability was 
in the early to mid 1980's.  

In a June 1988 letter, J. Levine, M.D., the veteran's private 
physician, reported that he had treated the veteran from 
August 1985 to January 1988 for chronic lumbosacral 
derangement.  In a June 1989 letter, Dr. Levine stated that 
the veteran had been under his care from 1985 through 1988 
for treatment of a chronic lumbosacral derangement.  

In a July 2003 letter, the Chief Health Administrator for the 
New York Harbor Health Care System indicated that the veteran 
had been treated from August 1987 to November 1987 in their 
Rehabilitation Medicine Clinic, where he received physical 
therapy for chronic pain syndrome.  

At the time of a May 2004 VA examination, the veteran was 
noted to have been seen in service with back complaints as 
noted above.  The examiner noted that the veteran reported 
the onset of his back problems in service.  He reported 
currently having back pain on a continuous basis.  X-rays 
revealed mild disc space narrowing at the L5-S1 level with 
minimal posterior subluxation of L5 on S1.   A diagnosis of 
mild degenerative joint disease of L5-S1 was rendered.

The examiner commented that while the veteran was seen in the 
military for back strain, his medical discharge made no 
mention of continued or chronic back problems.  The examiner 
further observed that there was no medical documentation of 
any type of back problems until 1985, more than 10 years 
following service.  The examiner stated that it was not 
likely that the veteran's current chronic low back was 
secondary to the complaints of back pain while in the 
military.  

In a June 2004 outpatient treatment record, the veteran was 
noted to be complaining of chronic back pain since 1974.  He 
stated that while in service a drill sergeant tried to rush 
him down the stairs which caused him to fall and trip and 
roll, landing on his knee.  He reported that he had 
experienced chronic back pain throughout boot camp and been 
treated with Parafon Forte.  He also reported treatment by 
Dr. Levine from 1982 to 1988, with physical therapy and 
muscle relaxants.  

The examiner noted that the veteran had had chronic low back 
pain for many years.  He observed that the veteran had 
pending claims for VA and for Social Security benefits, which 
might be playing a large role in the functional examination 
exhibited today.  The examiner noted that the veteran had 
lumbar spasms with minimal documentation for the cause of 
this chronic low back pain of 20 years. He indicated that the 
physical findings were not consistent with the history at 
this point.

The record documents a current back disability and symptoms 
of back disability in service.  The missing element in this 
case is competent and credible evidence establishing a link 
between service and the current disability.

The veteran has recently reported a continuity of back 
symptoms since service.  He is competent to report such 
continuity.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his 
feet).  

His current statements must, however, be weighed against the 
contemporaneous record.  The veteran made no mention of back 
symptoms at the time of his separation from service, and his 
back was found to be normal at that time.  On his initial 
claim for VA benefits in November 1974, he made no mention of 
a back disability, and a VA general medical examination in 
March 1975, yielded no complaints or findings referable to 
the back.  He also sought no treatment for a back disability 
for at least eight years after service

In addition to the contemporaneous record, the only competent 
medical opinion is to the effect that the veteran's back 
disability is unrelated to military service.  While that 
opinion relied upon the negative contemporaneous record, it 
is apparent that the examiner considered the history reported 
by the veteran.

The Board finds the contemporaneous record and the medical 
opinion to be more probative than the veteran's recently 
reported history provided in conjunction with his application 
for VA compensation.  Hence, the weight of the evidence is 
against finding a nexus between the current disability and 
service.  Reasonable doubt does not arise and the claim is 
denied.

New and Material

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received the decision becomes final.  
38 U.S.C.A. § 7105.

Final decisions will be reopened on receipt of new and 
material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In an August 1996 decision, the Board noted that evidence 
received since the agency of original jurisdiction denied 
entitlement to service connection for bronchial asthma in May 
1975 was not new and material and the veteran's claim for 
that benefit was not reopened. 

The Board noted the evidence of record at the time of the May 
1975 rating determination.  It observed that service medical 
records disclosed that in an August 1973 report of medical 
history the veteran denied ever having had asthma.  It was 
further noted that at the time of an August 1973 enlistment 
examination, the lungs and chest were reported as normal.

It was also observed that in December 1973, the veteran 
complained of shortness of breath and coughing and he 
reported a history of asthma for eight years.  On 
examination, his chest was congested, with wheezing, and he 
had a productive cough.  In January 1974, the veteran gave a 
history of asthma since birth.  He stated that he was "unable 
to take the hills" during physical training.  Examination 
revealed that the chest was clear with coarse upper airway 
rhonchus.  The impression was probable allergic bronchitis.  
Pulmonary function studies were performed at that time.  

It was also noted that in March 1974, the veteran again 
stated he had had a history of asthma since birth.  He also 
reported that his mother and three brothers had asthma.  
Examination revealed end expiratory tracheal wheezing.  It 
was further observed that in July 1974, a medical board 
rendered a diagnosis of bronchial asthma.  During a period of 
hospitalization that month, the veteran had no asthmatic 
episodes.  It was also noted that in September 1974, a 
Physical Evaluation Board found that bronchial asthma had 
existed prior to the veteran's active service and was not 
aggravated during service.  It was further observed that at 
the time of a February 1975 examination no respiratory 
symptomatology was reported.

The Board noted that additional evidence submitted since the 
May 1975 rating determination included a 1985 report from N. 
Lodha, M.D., a private physician, who indicated that the 
veteran carried diagnoses of chronic back pain, heart 
palpitations and bronchial asthma.  In December 1988, Dr. 
Lodha reported that the veteran's shortness of breath due to 
asthma had gotten better without medication.  In March 1989, 
Dr. Lodha stated that the veteran had seen him on various 
occasions between 1985 to 1988 for various medical problems, 
including upper respiratory infections, palpitations, and 
asthma.

The Board further observed that in June 1990, M. Donelson, 
Jr., M.D., a private physician, reported that the veteran was 
under his care for asthma.

The Board found that the reports by Dr. Lodha and Dr. 
Donelson were "new" in the sense that they were not 
cumulative of evidence which was of record in May 1975.  
However, the reports were not "material" because they 
provided no information about the veteran's respiratory 
status prior to service or during service.  The reports did 
not raise a reasonable possibility of changing the May 1975 
denial of service connection for bronchial asthma.  As such, 
the claim was not reopened.  

In December 2001, the veteran requested that his claim be 
reopened.  Evidence received in conjunction with the 
veteran's claim included treatment records unrelated to the 
issue of asthma and the results of a December 2002 pulmonary 
function test.  

In a May 2003 rating determination, the RO continued the 
denial of service connection for bronchial asthma.  The RO 
noted that it was "continuing" the previous denial as the 
evidence still did not establish the existence of a chronic 
disability that was incurred in or aggravated by service or 
which could be presumed to have begun in service.  The 
veteran was notified of this decision later that month.

In May 2003, the veteran asked that his claim be 
"reopened."  He indicated that from 1973 to 1974 he was 
tested for bronchitis but not asthma.  He stated he was 
discharged from service due to asthma.  

In an April 2004 treatment record, the veteran's private 
physician, F. Garcia, M.D., noted that the veteran 
"allegedly" had asthma but had also been smoking for 30 
years.  The veteran was advised to stop smoking, but was not 
interested.  

Social Security records show that asthma was listed as a 
secondary diagnosis on the veteran's Social Security 
determination sheet.  

VA treatment records reveal ongoing treatment for asthma.  

The last final decision in this case consists of the May 2003 
RO decision.  The veteran's May 2003 statement did not 
constitute a notice of disagreement because he did not 
express disagreement with the rating decision or ask that the 
decision be reviewed by the Board.  38 U.S.C.A. § 7105(b); 
Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. 
§ 20.201 (2005). 

The evidence that existed prior to the final decisions showed 
that the veteran had current asthma, and that he was now 
reporting that he had asthma in service.  The newly received 
evidence does not relate to the unestablished element of a 
nexus between current asthma and service.  

The veteran's belief that his current asthma is related to 
his period of service, including by way of aggravation, was 
of record at the time of the previous denial and is, thus, 
not new.  As a lay person, his opinion as to the etiology of 
the current disease is not considered competent.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The newly received treatment records document treatment for 
asthma some years after service, but do not provide competent 
evidence of a nexus between the veteran's current asthma and 
his period of service.  As the newly received evidence does 
not relate to an element of the claim that was previously 
found to be lacking, it does not raise a reasonable 
possibility of substantiating the claim, and is not material.  
The claim is, therefore not reopened.



Heart Block

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).

In December 2007, the veteran was afforded a VA examination 
to evaluate the service connected second degree heart block, 
Mobitz I type.  The examiner noted that the veteran had had 
no evidence of heart block on the last two EKGs or on the 
Holter monitor.  Nonetheless, she diagnosed second degree 
heart block-Mobitz Type I.  The examiner also observed that 
the veteran had a current work capacity of 7 to 8 METs.  The 
examiner noted that the veteran had a diagnosis of COPD and 
that he still smoked one to 2 packs of cigarettes per day, 
which contributed to his shortness of breath and fatigue.  

The veteran's disability is currently evaluated under 
38 C.F.R. § 4.104, Diagnostic Code 7015.  Under that code a 
10 percent rating is warranted where a workload of greater 
than 7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or continuous 
medication required.  A 30 percent rating is warranted where 
a workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted where there has been more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.

Although the examiner indicated that the veteran's COPD and 
cigarette smoking contributed to his shortness of breath and 
fatigue, she did not indicate what the exact cause of the 7-8 
METs reading was, and its relation, to the veteran's service-
connected second degree heart block, Mobitz I type.  The 
examiner expressed her understanding that the examination was 
being provided to evaluate the heart block.  Her failure to 
separate out the parts of the disability attributable to the 
service connected disability must be presumed to have been 
due to an inability to do so.  Where the effects of service 
connected and non-service connected disability cannot be 
separated, the entire disability will be attributed to the 
service connected condition.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  

The reported results of the VA examination support a 10 
percent evaluation.  There have been no other reports of the 
veteran's capacity in METs during the appeal period.  Hence a 
10 percent rating is warranted.  There is no evidence that 
the disability has met or approximated the criteria for a 
higher rating under any potentially applicable diagnostic 
code during this period.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21 (2008).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Although the Board may not assign an extraschedular rating in 
the first instance, it must specifically adjudicate whether 
to refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, No. 06-3088 
(U.S. Vet. App. Sept. 16, 2008)

While the veteran is unemployed and in receipt of Social 
Security benefits, his disability is manifested by limited 
METs, which is contemplated by the rating schedule.  
Moreover, the Social Security records show that the heart 
block was not found to be a reason for the veteran's 
inability to work and the disability has not required any 
periods of hospitalization.  Accordingly, the rating schedule 
is adequate to evaluate the disability, and referral for an 
extraschedular rating is not warranted.


ORDER

Service connection for a low back disorder is denied.  

New and material evidence not having been received, the claim 
of entitlement to service connection for bronchial asthma is 
not reopened and the appeal is denied.

Entitlement to a 10 percent rating for second degree heart 
block, Mobitz I type is granted.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


